Citation Nr: 1410017	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-46 824	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of bowel resection, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  


FINDING OF FACT

On January 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran. that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for service connection for residuals of bowel 

resection in a January 2014 correspondence; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for residuals of bowel resection, and it is dismissed.


ORDER

The appeal for service connection for residuals of bowel resection is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


